Exhibit 10.33

 

LOGO [g465174g91r19.jpg]   

Hyatt Hotels Corporation

71 South Wacker Drive

Chicago, IL 60606

312-780-5816

Fax: 312-780-5282

December 28, 2012

Mr. Stephen Haggerty

(Via E-Mail)

Dear Steve:

As discussed, this letter agreement will amend that certain Employment Letter
dated May 3, 2007 (the “Original Agreement”) between you and Hyatt Hotels
Corporation (the “Company”) in order to ensure that the Original Agreement
complies with Section 409A of the Internal Revenue Code (the “Code”). In
addition, in order to clarify that your severance will be paid to you in
accordance with the Company’s normal payroll practices, the “Termination”
section set forth below shall replace the “Termination” section in the Original
Agreement. Further, the “Position” section set forth below shall replace the
“Position” section in the Original Agreement to account for the change in your
title since the date of the Original Agreement.

 

Definitions:    Capitalized terms used and not otherwise defined in this letter
agreement have the meanings given such terms in the Original Agreement. The
Original Agreement, as amended by this letter agreement, is referred to as the
“Agreement.” Position:    Executive Vice President, Global Head of Real Estate
and Capital Strategy Termination:    If your employment is terminated without
Cause, then you will be entitled to payment of your then current base salary and
certain medical benefits (subject to mitigation in the event that you secure
medical benefits following your separation from the Company) for a period of one
(1) year following the termination of your employment, payable at normal payroll
dates in accordance with the Company’s regular payroll practices. Following such
one-year period, you will be entitled to enroll in COBRA in accordance with
applicable law. “Cause” shall mean (a) your engagement in gross negligence or
willful misconduct in the performance of your material duties or material
responsibilities; (b) your material breach of any agreement relating to your
employment that remains uncured for fourteen (14) days; or (c) your conviction
of, entering a plea of nolo contendere to, a felony.



--------------------------------------------------------------------------------

Release:    Notwithstanding any provision herein to the contrary, all severance
payments made pursuant to the Section entitled “Termination” will be subject to
you delivering and not revoking an executed general release of claims in a form
reasonably satisfactory of Hyatt Hotels Corporation. Such release must be
executed within fifty (50) days of your termination, with such release becoming
effective upon the expiration of the revocation period (which is 7 days after
the release is executed and returned to the Company). Severance payments shall
commence on the sixtieth (60th) day following the termination of your
employment; provided, that the release of claims described above is effective on
such date. If the release of claims is not effective on the sixtieth (60th) day
after the termination of your employment, no severance benefits will be payable.
Your severance payments generally will be payable on normal payroll dates
through the Company’s regular payroll. Section 409A:   

To the extent applicable, it is intended that the Agreement comply with the
provisions of Section 409A of the Code. The Agreement will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A of the Code will have
no force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by Section 409A of the Code).

 

If any payments under this Agreement constitute nonqualified deferred
compensation subject to the requirements of Section 409A of the Code and are
payable upon your termination of employment, then all such payments shall be
made only upon your “separation from service” within the meaning of Section 409A
of the Code and Treasury Regulations promulgated thereunder.

 

Notwithstanding any other provision in this Agreement, if as of the date on
which your employment terminates, you are a “specified employee” as determined
by the Company in accordance with Section 409A of the Code, then with respect to
any amount payable or benefit provided under this Agreement that the Company
reasonably determines would be nonqualified deferred compensation within the
meaning of Section 409A of the Code and that under the terms of this Agreement
would be payable prior to the six-month anniversary of your effective date of
termination, such payment or benefit shall be delayed until the earlier to occur
of (a) six months following your separation from service and (b) your death.

 

You acknowledge and agree that notwithstanding any provision of this Agreement,
the Company and its affiliates are not providing you with any tax advice with
respect to Section 409A of the Code or otherwise and are not making any
guarantees or other assurances of any kind to you with respect to the tax
consequences or treatment of any amounts paid or payable to you under this
Agreement.

 

2



--------------------------------------------------------------------------------

In the event that any terms or provisions of the Original Agreement conflict or
are inconsistent with the terms and provisions of this letter agreement, the
terms of this letter agreement shall govern and control. Except as amended
hereby, the Original Agreement remains unmodified and in full force and effect.

This letter agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Please acknowledge your understanding and acceptance of
this letter agreement and its terms and conditions by signing below and
returning one copy to Lauren S. Brown. Please retain the other copy for your
records.

 

Sincerely, /s/ Rena Hozore Reiss Rena Hozore Reiss Executive Vice President,
General Counsel and Secretary Accepted and Acknowledged /s/ Stephen Haggerty
Stephen Haggerty Date December 29, 2012

 

3